Name: Commission Regulation (EC) No 2094/98 of 30 September 1998 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities1. 10. 98 L 266/61 COMMISSION REGULATION (EC) No 2094/98 of 30 September 1998 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(11) thereof, Whereas, pursuant to Commission Regulation (EC) No 1501/95 (3), as last amended by Regulation (EC) No 2052/ 97 (4), in order to calculate the export refunds on processed products, the processing coefficients applicable must be known; whereas those coefficients are in fact the figures set out in Annex I to that Regulation; whereas, in view of technical progress in the sector, the figures laid down for unroasted and roasted malt need to be adjusted; whereas that Annex should accordingly be updated; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In the last column of Annex I to Regulation (EC) No 1501/95 for malt, not roasted, falling within CN codes 1107 10 19 and 1107 10 99 and malt, roasted, falling within CN code 1107 20 00, 1 300' and 1 520' are replaced by 1 270' and 1 490' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 287, 21. 10. 1997, p. 14.